DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The claim amendments filed 12/14/2021 have necessitated a new grounds of rejection.
Independent claim 1 has been amended to recite that the fluid connector comprises a plurality of latching projections, the plurality of latching projections each comprising a cam surface and a lip. Applicant has argued that Kuroshima et al. does not disclose this feature.
Looking to the instant specification, the claim term “cam surface” appears to mean a portion of a latching projection that rides on a flange of a port of a lumen device when the latching projection is being pushed over the flange (para. 38, 40). Fig. 5 of the instant application displays a cam surface 506 in relation to a flange 502 of the port 308. Similarly, Fig. 6 displays a cam surface 606 in relation to a flange 602 of a port 408. Therefore, the claim term “cam surface” will be interpreted as a surface of a latching projection that can ride on a portion of the port of the lumen device. 
As will be discussed in more detail in the claim rejections below, Kuroshima et al. discloses a fluid connector (30) configured to form a loose connection with a port (32) of a lumen device (para. 16-18, 28, 39-42, 48-51) (Fig. 5). The fluid connector (30) comprises a plurality of latching projections (30c) configured to couple to a flange (32b) of the port (para. 18, 49) (Fig. 5). Each latching projection disclosed by Kuroshima et al. does indeed comprise structure that reads on the claimed cam surface and lip. In Fig. 5 (annotated by the Examiner), below, Kuroshima et al. discloses that each latching projection (30c) comprises a surface (see annotated Fig. 5) that is positioned below the flange (32b) once the fluid must necessarily pass over, or “ride” on, a portion of the port (such as the flange 32b) as the connector (30) moves from a position in which it is uncoupled to the port (32) to the position shown in Fig. 5 wherein the connector (30) has been coupled to the port (32) such that the flange (32b) is received by the latching projection (30c) (see also para. 18, 50). Therefore, each surface (annotated in Fig. 5) reads on being a cam surface. The Examiner also presents annotated Fig. 5 of Kuroshima et al. alongside Fig. 6 of the instant application to demonstrate that the cam surface and lip of each latching projection of the prior art (annotated in Fig. 5) are structurally and functionally the same as the cam surface (606) and lip (608) of each latching projection (416) of Applicant’s invention.

    PNG
    media_image1.png
    870
    1784
    media_image1.png
    Greyscale


not meet the limitation of cam surfaces, it would have been obvious to one of ordinary skill in the art to modify the surfaces disclosed by Kuroshima et al. to comprise cam surfaces based on the teachings of the prior art. Including a cam surface on a connector for a lumen device is well known in the prior art. For example, Nguyen et al. discloses a connector (210) for coupling to a port (300) of an endoscope (lumen device) (21) (para. 33) (Figs. 1-10, sheets 1-10 of 10). The connector (210) comprises a latch feature (290) including a sloped cam surface (294) (para. 37) (Figs. 1, 7-8). In operation, as the connector (210) is coupled to the port (300) the cam surface (294) engages with portions of the port so as to ride along these portions (para. 39). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the surface of each latching projection disclosed by Kuroshima to comprise a sloped cam surface, as taught by Nguyen et al., as the skilled artisan would recognize that such a sloped surface would enhance the ease with which the connector rides over surfaces of the port during coupling thereto. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-2, 6-10 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroshima et al. (JP 2004135946 A) (machine translation of written description relied upon) (already of record), or alternatively, under 35 U.S.C. 103 as being unpatentable over Kuroshima et al. (JP 2004135946 A) (machine translation of written description relied upon) (already of record) in view of Nguyen et al. (US Patent Application Publication 2012/0007352).
	Regarding claim 1, Kuroshima et al. discloses a decontamination system for a lumen device (Kuroshima et al. discloses an endoscope, which reads on a lumen device, and will hereinafter be referred to as such) (para. 14, 48) (the “second embodiment” disclosed in Fig. 5 and para. 48, which has many of the same features of the “first embodiment” of the preceding paragraphs and figures, will be relied upon, with citations to components that are common to both embodiments), the system comprising:
a lumen device container (2) defining a lumen device receiving area (para. 14) (Fig. 1), wherein the lumen device container (2) includes a fluid connector (30) in fluid communication with the lumen device receiving area (para. 16) (Fig. 1), the fluid connector (30) comprising a coupling portion with a plurality of latching projections (30c) (para. 49) (Fig. 5), the plurality of latching projections each comprising a surface (see annotated Fig. 5, below) that is positioned below a flange (32b) of a port (32) of the lumen device once the fluid connector (30) is coupled to the port (32) (para. 49), and a lip (see annotated Fig. 5; the annotated structure reads on a lip as it is a projecting edge) extending upwardly from the surface and facing a wall of a cylindrical portion (42) of the port (32);

wherein the fluid connector (30) is configured to form a loose connection with the port (32) of the lumen device to deliver sterilant fluid into the port and leak sterilant fluid onto an external surface of the port (e.g. when the connector is in the “open” position and fluid is permitted to flow through clearance portion 41) (para. 16-18, 28, 39-42, 49-51) (Figs. 2, 5).
Kuroshima et al. does not explicitly term the surfaces (annotated in Fig. 5) as “cam surfaces”. However, Kuroshima et al. discloses that, in operation, the connector is inserted onto the port (para. 16, 18, 50), and it can clearly be seen from Fig. 5 that the surface (annotated in Fig. 5) of each latching projection must necessarily pass over, or “ride” on, a portion of the port (such as the flange 32b) as the connector (30) moves from a position in which it is uncoupled to the port (32) to the position shown in Fig. 5 wherein the connector (30) has been coupled to the port (32) such that the flange (32b) is received by the latching projections (30c) (see also para. 18, 50). Therefore, each surface (annotated in Fig. 5) reads on being a cam surface. 

    PNG
    media_image2.png
    788
    1490
    media_image2.png
    Greyscale

not meet the limitation of cam surfaces, it would have been obvious to one of ordinary skill in the art to modify the surfaces disclosed by Kuroshima et al. to comprise cam surfaces based on the teachings of the prior art. Including a cam surface on a connector for a lumen device is well known in the prior art. For example, Nguyen et al. discloses a connector (210) for coupling to a port (300) of an endoscope (lumen device) (21) (para. 33) (Figs. 1-10, sheets 1-10 of 10). The connector (210) comprises a latch feature (290) including a sloped cam surface (294) (para. 37) (Figs. 1, 7-8). In operation, as the connector (210) is coupled to the port (300) the cam surface (294) engages with portions of the port so as to ride along these portions (para. 39). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the surface of each latching projection disclosed by Kuroshima to comprise a sloped cam surface, as taught by Nguyen et al., as the skilled artisan would recognize that such a sloped surface would enhance the ease with which the connector rides over surfaces of the port during coupling thereto. 
Regarding claim 2, Kuroshima et al. discloses wherein the loose connection includes a gap (41) between the fluid connector (30) and the port (32) through which fluid is configured to flow (para. 16-18, 28, 39-42, 48-51) (Fig. 5).
	Regarding claim 6, Kuroshima et al. discloses wherein at least a portion of the plurality of latching projections are arranged to create a gap (41) between the latching projections and the port through which sterilant fluid is configured to flow onto external surfaces of the port (para. 16-18, 28, 39-42, 48-51) (Fig. 5).
Regarding claim 7, Kuroshima et al. discloses wherein the plurality of latching projections, discussed above, are arranged in a ring shape (Fig. 5).
Regarding claim 8, Kuroshima et al. discloses wherein the fluid connector includes an outlet port (30d) configured to engage the port (32) of the lumen device (para. 48-51) (Fig. 5). 

Regarding claim 10, Kuroshima et al. discloses wherein at least a portion of the gap (41) extends between the outlet port (30d) and the plurality of latching projections (30c) (Fig. 5). 
Regarding claim 21, Kuroshima et al. discloses wherein the fluid connector (30) comprises a wall that is generally concentric with the latching projections (see annotated Fig. 5, below). It can be seen from Fig. 5 that this wall faces and is adjacent to, or abuts, an external surface of the port (e.g. the topmost surface of port 32 facing upwards towards the connector 30). The fluid connector (30) is also fully capable of operating such that the wall directly contacts this external surface for abutment as a user could press the fluid connector (30) further down onto the port (32) than is shown in Fig. 5 such that the wall touches the top surface of the port.
	

    PNG
    media_image3.png
    873
    586
    media_image3.png
    Greyscale

Regarding claim 22, Kuroshima et al. discloses wherein the connector (30) comprises a wall (30d) that is generally concentric with the latching projections (30c) (Fig. 5) and is configured to be 
Regarding claim 23, Kuroshima et al. does not expressly teach that the fluid connector (30) is a single-use device. Nonetheless, the limitation is directed to an intended use of the structure and has therefore been given appropriate patentable weight. The fluid connector disclosed by Kuroshima et al. or taught by modified Kuroshima et al. is structurally capable of being used a single time, as user could dispose of it after a single use. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroshima et al. (JP 2004135946 A) (machine translation of written description relied upon) (already of record) in view of Sanford et al. (US Patent 6,585,943) (already of record), or alternatively Kuroshima et al. (JP 2004135946 A) (machine translation of written description relied upon) (already of record) in view of Nguyen et al. (US Patent Application Publication 2012/0007352) and in further view of Sanford et al. (US Patent 6,585,943) (already of record).
Regarding claim 3, Kuroshima et al. discloses that the fluid connector is configured to both deliver sterilant fluid into the lumen and leak sterilant fluid, as set forth above.
Kuroshima et al. is silent as to the fluid connector being formed from a non-porous material.

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the fluid connector of Kuroshima et al. to be formed from a non-porous material, as Sanford et al. discloses that it was known in the art to form a fluid connector having a leaking function analogous to that of Kuroshima et al. from such a material, and the skilled artisan would have been motivated to select a material recognized in the art to be suitable for forming a fluid connector. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroshima et al. (JP 2004135946 A) (machine translation of written description relied upon) (already of record) in view of Sanford et al. (US Patent 6,585,943) (already of record), or alternatively Kuroshima et al. (JP 2004135946 A) (machine translation of written description relied upon) (already of record) in view of Nguyen et al. (US Patent Application Publication 2012/0007352) and in further view of Sanford et al. (US Patent 6,585,943) (already of record), as applied to claim 3, above, and in further view of Malkin et al. (US Patent Application Publication 2004/0091389) (already of record).
Regarding claim 4, Kuroshima et al. in view of Sanford et al. teaches the fluid connector formed from a non-porous material and Kuroshima et al. discloses wherein the fluid connector is configured to deliver a sterilant to an endoscope, as set forth above.

Malkin et al. discloses forming a connector associated with an endoscope from a high performance plastic because such materials are resistant to the conditions of sterilization processes (para. 104).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the prior art fluid connector to be formed from a high performance plastic, as taught by Malkin et al., in order to arrive at a fluid connector suitable for undergoing sterilization processes. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Halstead et al. (US Patent 6,919,057) is directed to controlled leaking of a reprocessing fluid over the external surfaces of an endoscope. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799